DETAILED ACTION
	This Office Action, based on application 17/083,793 filed 29 October 2020, is filed in response to applicant’s amendment and remarks filed 4 February 2022.  Claims 1, 4-8, 11-15, 17, 18, and 20-26 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 4 February 2022 in response to the Office Action mailed 4 October 2021, have been fully considered below.
Claim Objections
The Office withdraws the previously issued objections in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued rejections in view of the cancellation of the impacted claims.
Claim Rejections under 35 U.S.C. § 101
The Office withdraws the previously issued objections in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 102
The applicant traverses the prior art rejection (Pages 9-11) alleging cited prior art fails to disclose the features of Claim 1 as amended, specifically the features of (1) application-instance specific data usable in a first instance of an application and not usable in a second instance of the application, and (2) transforming data … irrespective of whether the data is accessed.  
With respect to (1), the applicant alleges “there is nothing in AMIT about different instances of an application where data is usable by one instance of an application and not another instance of the application”; the Office respectfully disagrees.  The applicant may allege “all instances of, for example, Microsoft Word either can or cannot access data the is encrypted by the system of AMIT”; however, the applicant fails to provide anything in AMIT’s description that would support such a conclusion.  In contrary to applicant’s allegations, the previous rejection of record notes the following teachings of AMIT: (¶ [0031] – a session {‘first instance of an application’} may submit an access request to a logical data object {‘application-instance specific data’}; “the session may handle one or more access requests addressed to the same logical data object from multiple requests from a single application”) and (Fig 4, Step 406 – “Generate corresponding instance; ¶ [0049] – upon creating or identifying the respective ID, the transformation system generates an instance corresponding to said access-related request and associates the generated instance with the ID).  The Office submits AMIT’s teachings provide for the creation of a ‘session’ to handle access requests {or ‘instance of an application’} to a logical object and subsequent creation of instances of logical objects for each session {or ‘application-specific instance data’} that meet the broadest reasonable interpretation (BRI) of the claims as each session may be generated from applications running on different clients.  Figure 3 (and associated description) of AMIT clearly depicts two different instances (LOI 31a and 31b) of the same logical object (TLO 32) allocated to different clients (11a and 11b) running applications that issue the access requests.  Since AMIT’s transformation system controls access by clients to specific logical object instances (e.g. Client 11a is illustrated to access LOI 31a and not access LOI 31b), the transformation system makes Client 11a inaccessible to LOI 31b and thus renders LOI 31a ‘usable’ to Client 11a and LOI 31b ‘unusable’ to Client 11a.  Applicant’s specification beginning at Page 11, Line 12 recites “… the application data 104 may only be accessible/usable by the application 102 running on the host 22 …”; thus, the terms ‘usable’ and ‘not usable’ are interpreted to be analogous to ‘accessible’ and ‘not accessible’.  ¶[0039] of AMIT further explains “For the purpose of illustration only, the description is made with respect to concurrent requests from separate clients.  It should be noted that the invention is not bound by requests from different clients and is, likewise, applicable to concurrent requests from the same client sent by multiple applications and/or within the same applications”; as such, AMIT’s definition as to what group of requests constitutes a session is not limited to different clients, but may also include requests from different applications or even requests from the same application.  
With respect to (2), the applicant alleges AMIT fails to disclose “transforming … irrespective of whether the data is accessed by the second instance of the application”.  In response, the Office submits the limitation fails to require data from not being accessed by the second application.  Whether the data may or may not be accessed (or ‘irrespective of’) by the second instance of the application does not limit the data from being transformed without being accessed by the second instance of the application; thus, the Office maintains AMIT meets the BRI of the claims.  While AMIT may create instance-specific logical data objects in response to access-related requests, the Office submits AMIT is not limited to operate ‘only’ on data that is being accessed.   The Office suggests amending the claims to perform the transformation in response to something or some event (different than an access request as taught by AMIT) may overcome cited prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 21, 23, and 25 contain the trademark/trade name IBM Db2®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular type of application and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AMIT et al (US PGPub 2011/0208789).

Claims 1, 8, and 15:  A method of transforming data on a storage system, comprising: 
a first instance of an application writing application-instance specific data (¶ [0031] – a session {‘first instance of an application’} may submit an access request to a logical data object) to a physical storage unit of the storage system (Fig 3, Storage Device 13), wherein the application-instance specific data is useable by the first instance of the application and unusable by a second instance of the application that is different from the first instance of the application (¶[0024-0025] – the transformation system may receive data corresponding to a logical object from clients 11, transforms the data and facilitates writing at storage device 13; the transformation system may also receive read requests from clients, de-transform data, and send the data to the appropriate client {and thus controls the accessibility or ‘useability’ of the data between clients};  Fig 3 – logical object instance 31a is associated with client 11a and logical object instance 31b is associated with client 11b, both logical object instances are instances of the same logical object 32);
a processor on a director of the storage system detecting the application-instance specific data on the physical storage unit (Fig 2, Transformation System 20 {‘dispatcher’}; Claim 7 – A transformation system may comprise at least one processor device for transforming logical objects); and 
the processor transforming the application-instance specific data at the physical storage unit of the storage system to be useable by the second instance of the application, wherein the data is transformed at the storage system irrespective of whether the data is accessed by the second instance of the application (Fig 4, Step 406 – “Generate corresponding instance; ¶ [0049] – upon creating or identifying the respective ID, the transformation system generates an instance corresponding to said access-related request and associates the generated instance with the ID).
Claims 4, 11, and 17: The method/medium/system, according to each respective parent claim, wherein the first instance of the application runs on a first host and the second instance of the application runs on a second host different from 15the first host (¶ [0039-0040] – concurrent requests to the same logical data object may be made from separate clients {or ‘hosts’} with the same applications).  
Claims 5, 12, and 18: The method/medium/system, according to each respective parent claim, wherein the first instance of the application accesses application data on the storage system and the second instance of the application accesses application data on a different storage system (¶ [0021] – logical data objects from clients may be transferred to storage devices 13 and/or 13a; storage devices 13 comprise specialized NAS file servers, SAN storage, etc. while storage devices 13a comprise storage devices on LAN).  
Claims 6 and 13: The method/medium, according to each respective parent claim, wherein the first instance of the application accesses 20application data on the storage system and the second instance of the application accesses different application data on the storage system (Fig 3, Client 11b may access TLO 32 while Client 11c accesses TLO 33; ¶ [0040]).  
Claims 7, 14, and 20: The method/medium/system, according to each respective parent claim, wherein the first instance of the application and the second instance of the application run on a same host (¶ [0031] – multiple applications may be running on the same client {or ‘host’}).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMIT in further view of TUCKER (US PGPub 2005/0114365).

With respect to Claims 21, 23, and 25, AMIT discloses the method/medium/system, according to each respective parent claim.
AMIT may not explicitly disclose wherein the application is an IBM Db2® Database application.
However, TUCKER discloses wherein the application is an IBM Db2® Database application.
AMIT and TUCKER are analogous art because they are from the same field of endeavor of data transformations.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of AMIT and TUCKER before him or her, to modify the logical objects of AMIT to include DB2 databases as taught by TUCKER.  A motivation for doing so would have been to support concurrent access to a database whose format is used in a commercially well-known database system.  Therefore, it would have been obvious to combine AMIT and TUCKER to obtain the invention as specified in the instant claims.

	With respect to Claims 22, 24, and 26, AMIT discloses the method/medium/system, according to each respective parent claim.
	AMIT may not explicitly disclose the processor replicating the data at the storage system prior to transforming the data.
	However, TUCKER discloses the processor replicating the data at the storage system prior to transforming the data (Fig 1, Make Image Copy 106 {analogous to ‘replicating the data’} proceeds Delete Rows from the working Image copy 108 {analogous to ‘transforming the data’}).
AMIT and TUCKER are analogous art because they are from the same field of endeavor of data transformations.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of AMIT and TUCKER before him or her, to modify the transformation system of AMIT to include copying data before transforming the data as taught by TUCKER.  A motivation for doing so would have been to enable the system operable to recover the data to the previous state (¶[0007]).  Therefore, it would have been obvious to combine AMIT and TUCKER to obtain the invention as specified in the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure further demonstrate transforming the same data object for different programs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137